In a consolidated action to recover 35 monthly installments of $500 eaeh, alleged to be due on a written agreement, the appeal is from a judgment, entered on a jury verdict for $17,500 in favor of respondent. By the writing, which is dated January 9, 1953, appellant, a physician, agreed to pay respondent, also a physician, $500 a month for 50 months, beginning February 10, 1953, in consideration, inter alia, that respondent transfer to appellant all respondent’s right, title and interest in and to the possession of his office, together with the equipment, files and records therein contained relating to the practice of medicine theretofore maintained by respondent thereat. Judgment unanimously affirmed, with costs. No opinion.
Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.